Case: 18-30401      Document: 00514845795         Page: 1    Date Filed: 02/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                      No. 18-30401                         FILED
                                                                    February 21, 2019

NORANDA ALUMINA, L.L.C.,                                              Lyle W. Cayce
                                                                           Clerk
              Plaintiff - Appellant

v.

ASSOCIATED TERMINALS, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                               No. 2:16-CV-16677


Before SMITH, DUNCAN and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Appellant, Noranda Alumina, L.L.C. (“Noranda”), appeals the district
court’s order dismissing its claims against Appellee, Associated Terminals,
L.L.C., under Rules 37(b)(2)(A) and 41(b) of the Federal Rules of Civil
Procedure because of discovery abuses by Noranda. Considering the briefs and
oral arguments of the parties, the applicable legal standards and the record
before us, including the accurate and detailed recitation by the district court of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30401   Document: 00514845795    Page: 2   Date Filed: 02/21/2019



                               No. 18-30401
the discovery-related events in this matter, we do not find that the district
court abused its discretion in dismissing Noranda’s claims.     See Moore v.
CITGO Ref. and Chem. Co., L.P., 735 F.3d 309, 315-18 (5th Cir. 2013); Berry
v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191-92 (5th Cir. 1992). Accordingly,
the district court’s decision is AFFIRMED.




                                     2